OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                    OFFICIAL BUSINESS ,^-.r                                                      ^P°s^
                    STATE OF TEXAS ./CilS
                    FEWALTYFOIR
 1/21/2015                                                                                                  JAN27 2015 ,
                                                                                                                            •C
                                                                                             MAILED FROM ZIPCODF 7S7fi-, >•
 FEIST, HERBERT HERMAN                                  Tr.Ct. No. 39295-M                                 WR-12,375-21
 On this day, the application for 11.07 Writ, of Habeas Corpus has been received
 and presented to the Court.           '""' .,
                                                                                                       Abel Acosta, Clerk

                                              HERBERT HERMAN FEIST
                                              JEFFERSON COUNTY CORRECTIONAL FACILITY -
                                              TDC#                                                         UTF
                                              P. O. BOX 26007
                                              BEAUMONT, TX 77720
 ".-'- •'    "" • '• •'•'.'•'V:':      '• '   •'.•'•'••'•••''::.'•••:   ' •'   : .-••'.•/•..:.

:TN3B       77720                                   iII,i)'|i.|,..|.»qM|j.|mf.j,iii,il,|.i||,,7,if|,..|.,,,j,li|/